Per Curiam.
With the exception of a slight difference which was stated by counsel on the argument of these appeals, and to which it is not now necessary to advert, it is conceded that these cases are similar in principle to, and are to be governed by, that of People ex rel. Darrow v. Coleman, 119 N. Y. 137, 23 N. E. Rep. 488, and that, unless a distinction of a radical character is to be found between the cases, the decision of the judge below in making the orders appealed from was correct. On an examination of all the. facts disclosed in the record before us, we can find nothing which should change the application of the principle laid down in the Darrow Case, with the single possible exception of the fact that some of the securities are liens upon property located in the city of Hew York. There do not seem to be any other circumstances in the cases now at bar that make them differ from that authority which we conceive to be controlling, and that circumstance we do not regard as sufficient to change the clear rule of law asserted in the. Darrow Case, as we understand that decision. All of the orders appealed from must therefore be affirmed, with $10 costs and disbursements in one case.